Exhibit 10.9
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the
16 day of November, 2005 (the “Effective Date”), by and between
MODIGENETECH LTD., an Israeli corporation (“Employer”), and Dr. Eyal Fima, ID
no.58432790 (“Employee”).
 
RECITALS
 

 
A.
Employer desires to have Employee serve in the position of VP of Product
Development and Employee desires to serve in such position.

 

 
B.
Employer and Employee have made commitments to each other on a variety of
important issues concerning Employee’s employment, including the performance
that will be expected of Employee, the compensation that Employee will be paid,
how long and under what circumstances Employee will remain employed and the
financial details relating to any decision that either Employee or Employer
might ever make to terminate this Agreement.

 

 
C.
Employer and Employee believe that the commitments they have made to each other
should be memorialized in writing, and that is the purpose of this Agreement.

 
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:
 
AGREEMENTS
 
Section 1. Term. Employee’s employment hereunder shall be for a term of
one______ (_1) years commencing the Effective Date (the “Term”). The Term shall
automatically extend for one (1) additional year on each subsequent anniversary
of the Effective Date (the “Automatic Extension”), unless either party provides
written notice to the other not less than ninety (90) days prior to such
anniversary of the Effective Date. If the Automatic Extension is terminated,
then Employee’s employment hereunder shall terminate as of the last day of the
then current Term. 
 
Section 2. Position and Duties. Employer hereby employs Employee as the VP of
Product Development. Employee will devote Employee’s full business time and best
efforts to the performance of Employee’s duties hereunder and will not engage in
any other business, profession or occupation for compensation or otherwise which
would conflict or interfere with the rendition of such services, without the
prior written consent of the Board of Directors of Employer (the “Board”);
provided, that nothing herein shall preclude Employee, subject to the prior
approval of the Board, from engaging in other business professions or
occupations for compensation or otherwise or from accepting appointment to or
continuing to serve on any board of directors or trustees of any business
corporation or any charitable organization; provided further, that, in each
case, and in the aggregate, such activities do not conflict or interfere with
the performance of Employee’s duties hereunder or conflict with Section 7.
Employee’s duties and authority shall consist of and include all duties and
authority customarily performed and held by persons holding equivalent positions
with business organizations similar in nature and size to Employer, as such
duties and authority are reasonably defined, modified and delegated from time to
time by the Chief Executive Officer (“CEO”) and the President. Employee shall
have the powers necessary to perform the duties assigned to him.
 
1

--------------------------------------------------------------------------------


 
Section 3. Compensation. Employee’s monthly salary and other terms of employment
shall be as set forth in the Notice to Employee attached hereto as Exhibit A, as
required by law, and as may be amended from time to time. As compensation for
the services to be provided by Employee hereunder, Employee shall receive the
following compensation, expense reimbursement and other benefits:
 
(a) Base Salary. Employee shall receive an aggregate monthly base salary of
Twenty five thousands NIS (NIS_25000) payable in installments in accordance with
the regular payroll schedule of Employer but no later than the 9th day of each
month (“Base Salary”). The Base Salary shall be subject to review annually
commencing on January 1, 2006, and shall be maintained or increased during the
term hereof as the Board may determine from time to time.
 
(b) Performance Bonus. Employee shall be eligible to receive an annual cash
bonus up to 25% of Base Salary, as determined by the Board, payable within
ninety (90) days after the end of the fiscal year of Employer, which shall be
based upon performance criteria established by the CEO (“Performance Bonus”).
 
(c) Equity Performance Awards. The Company will recommend to the Board of
Directors of the Employer’s parent company, Modigene Inc., to grant Employee
25,000 options to purchase common stock of Modigene Inc. In the event such
options are granted by Employer's parent company, the terms of such an option
award shall be detailed in a separate option grant agreement.
 
(d) Discretion of the Board. Additional incentive compensation shall be at the
discretion of the Board.


(e) Car. Employee shall be entitled to use a Company car (Mazda 3 1600 or a car
of equivalent class, as shall be determined by the Employer) pursuant to the
terms and conditions of the Employer’s car policy as shall be adopted by
Employer and may be amended by Employer from time to time (the “Car Policy”).
Employer shall gross up Employee’s Base Salary any tax liability incurred with
respect to the car’s “value equivalent” (the value of the car usage) for tax
purposes as updated from time to time. Subject to applicable law, in the event
that Employee fail to timely pay any fines, penalties, costs or other
obligations in respect of the car (excluding any costs and payments which are
borne by Employer pursuant to the terms of the Car Policy), Employer shall be
entitled to pay such fines, penalties, costs or other obligations and to deduct
such costs from Employee’s Base Salary.


(f) Mobile Phone. Employer shall furnish Employee with a cellular telephone, and
the shall bear all business-related cellular phone expenses for using such
telephone, but shall not bear any personal-related cellular phone expenses for
using such telephone. Any tax to be imposed on Employee with respect to such
telephone will be borne by Employee.
 
2

--------------------------------------------------------------------------------


 
(g) Insurance Policy. Employer shall provide Employee with customary
“Executive’s Insurance Policy” or other comprehensive pension arrangement, at
Employee’s choice, (including disability insurance and loss of working capacity
insurance) collectively, the “Pension Insurance”) and shall pay for that purpose
sums which shall not exceed 15.83 % of the Base Salary) in addition to Employees
own payments. In the event of an increase in the Base Salary, all such sums
shall be based on the increased Base Salary.
 
(h) Study Fund. Employer shall contribute an aggregate monthly amount equal to
7.5% of the Salary towards an advanced study fund (Keren Hishtalmut) (the
“Advanced Study Fund”). Employee shall contribute, and for that purpose Employee
hereby irrevocably authorizes and instructs Employer to deduct from Employee’s
Base Salary at source, an aggregate monthly amount equal to 2.5% of the Base
Salary as Employee’s participation in such Advanced Study Fund. Employee will
bear any and all taxes applicable in connection with amounts payable by Employee
and/or Employer to the Advanced Study Fund.
 
(i) Vacations, Sick Leave. Employee shall be entitled to an annual vacation of
22 days per annum, which vacation shall be taken at a time or times mutually
agreeable to Employer and Employee. In addition, Employee shall be entitled to
paid sick leave (“Dmei Machala”) as prescribed under Israeli law.
 
(j)  Reimbursement of Expenses. Employee shall be reimbursed, upon submission of
appropriate vouchers and supporting documentation, for all travel, entertainment
and other out-of-pocket expenses reasonably and necessarily incurred by Employee
in the performance of his duties hereunder. Any expense greater than $50 shall
be pre-approved by the CEO in writing or via email
 
(k) Withholding. Employer shall be entitled to withhold from amounts payable to
Employee hereunder, any federal, state or local withholding or other taxes or
charges which it is from time to time required to withhold. Employer shall be
entitled to rely upon the opinion of its legal counsel with regard to any
question concerning the amount or requirement of any such withholding.
 
Section 4. Work and Rest Hours Law, 1951.
 
Employee acknowledges and agrees that Employee’s employment with the Employer is
a senior position and requires a special degree of personal trust, and that the
law known as “Work and Rest Hours Law, 1951” (“Chok Shot Avoda Vemenucha”) shall
not apply to Employee’s relationship with Employer. Accordingly, the monthly
salary payable to Employee is a gross global salary inclusive of remuneration
for working overtime and on days of rest. Employee acknowledges and agrees that
unless expressly specified in this Agreement, Employee shall not be entitled to
any further remuneration or payment whatsoever other than the monthly Base
Salary and benefits expressly provided herein, regardless of any current or
future custom between Employer and its employees.
 
3

--------------------------------------------------------------------------------


 
Section 5. Confidentiality and Loyalty. 
 
(a) Confidentiality.
 
(i) Employee will not at any time (whether during or after Employee’s employment
with Employer) (x) retain or use for the benefit, purposes or account of
Employee or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside Employer (other than its
professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information - including, without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and
approvals - concerning the past, current or future business, activities and
operations of Employer, its subsidiaries or affiliates and/or any third party
that has disclosed or provided any of same to Employer on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
 
(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Employee’s breach of this covenant or any breach of any other confidentiality
obligations by third parties; (b) made legitimately available to Employee by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided, that Employee shall give prompt written notice to
Employer of such requirement, disclose no more information than is so required,
and cooperate with any attempts by Employer to obtain a protective order or
similar treatment.
 
(iii) Except as required by law, Employee will not disclose to anyone, other
than Employee’s immediate family and legal or financial advisors, the existence
or contents of this Agreement; provided, that Employee may disclose to any
prospective future employer the provisions of Section 5 and Section 7 of this
Agreement provided they agree to maintain the confidentiality of such terms.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
 
(iv) Upon termination of Employee’s employment with Employer for any reason,
Employee shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including, without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by Employer, its subsidiaries or
affiliates; (y) immediately destroy, delete or return to Employer, at Employer’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Employee’s
possession or control (including any of the foregoing stored or located in
Employee’s office, home, laptop or other computer, whether or not Employer
property) that contain Confidential Information or otherwise relate to the
business of Employer, its affiliates and subsidiaries, except that Employee may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information; and (z) notify and fully cooperate
with Employer regarding the delivery or destruction of any other Confidential
Information of which Employee is or becomes aware.
 
4

--------------------------------------------------------------------------------


 
(b) Intellectual Property.
 
(i) If Employee creates, invents, designs, develops, contributes to or improves
any works, either alone or with third parties, at any time during Employee’s
employment by Employer and within the scope of such employment and/or with the
use of any of Employer resources (“Employer Works”), Employee shall promptly and
fully disclose same to Employer and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to Employer to the extent ownership of any such rights does not vest
originally in Employer.
 
(ii) Employee agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by Employer) of all Employer Works. The records will be available to and remain
the sole property and intellectual property of Employer at all times.
 
(iii) Employee shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at Employer’s expense (but without further remuneration) to assist
Employer in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of Employer’s rights in Employer Works.
If Employer is unable for any other reason to secure Employee’s signature on any
document for this purpose, then Employee hereby irrevocably designates and
appoints Employer and its duly authorized officers and agents as Employee’s
agent and attorney in fact, to act for and in Employee’s behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.
 
(iv) Employee shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with Employer any confidential, proprietary or non-public information or
intellectual property relating to a former employer or third party without the
prior written permission of such third party. Employee hereby indemnifies, holds
harmless and agrees to defend Employer and its officers, directors, partners,
employees, agents and representatives from any breach of the foregoing covenant.
Employee shall comply with all relevant policies and guidelines of Employer,
including regarding the protection of confidential information and intellectual
property and potential conflicts of interest. Employee acknowledges that
Employer may amend any such policies and guidelines from time to time, and that
Employee remains at all times bound by their most current version.
 
(v) The provisions of this Section 5 shall survive the termination of Employee’s
employment for any reason.
 
5

--------------------------------------------------------------------------------


 
Section 6. Termination.
 
(a) Voluntary Termination by Employee or Expiration of Term. If Employee
voluntarily terminates his employment under this Agreement, provided that he
provides prior written notice according to Israeli law, or if the Term expires
pursuant to notice provided under Section 1, then Employer shall only be
required to pay Employee such Base Salary as shall have accrued through the
effective date of such termination and other payments to which Employee is
entitled to receive according to Israeli law, and Employer shall not be
obligated to pay any performance bonus for the then current fiscal year of
Employer, or have any further obligations to Employee. Notwithstanding the
foregoing, if Employee voluntarily terminates his employment due to Employer’s
material breach of its obligation to pay Employee pursuant to this Agreement and
Employee has given Employer notice and a reasonable period to cure such breach,
then Employer shall pay Employee severance payment and all other payments to
which Employee is entitled to receive according to Israeli law. In such case,
Employer shall not be obligated to pay any remaining performance bonus for the
then current fiscal year of Employer, or have any further obligations to
Employee.
 
(b) Premature Termination by Employer. In the event of the termination of this
Agreement by Employer prior to the last day of the then current term for any
reason other than a termination in accordance with the provisions of Section
6(c) (Termination for Cause), then notwithstanding any mitigation of damages by
Employee, Employer shall pay Employee severance payment and other payments to
which Employee is entitled to receive according to Israeli law, and Employer
shall not be obligated to pay any remaining performance bonus for the then
current fiscal year of Employer, or have any further obligations to Employee.
Employer shall provide employee with 90 day notice of premature termination.
 
(c) Termination for Cause. This Agreement may be terminated for cause as
hereinafter defined. “Cause” shall mean:(i) a material violation by Employee of
any applicable material law or regulation respecting the business of Employer;
(ii) Employee being found guilty of a felony or an act of dishonesty in
connection with the performance of his duties as an officer of Employer, or
which disqualifies Employee from serving as an officer or director of Employer;
(iii) the willful or negligent failure of Employee to perform his duties
hereunder in any material respect after receipt of written notice from the board
and a reasonable opportunity to cure; (iv) the willful or negligent failure of
Employee to obey the reasonable lawful directives of the CEO or President after
receipt of written notice from the board and a reasonable opportunity to cure;
and (v) to the extent permitted by applicable law, the development by Employee
of any drug, alcohol or other substance abuse problems, or the commission of a
crime involving moral turpitude. Upon a termination of Employee’s employment
with Employer for Cause, Employee shall be entitled to receive from Employer
only such payments as are due and owing to Employee as of the effective date of
such termination.
 
Section 7. Restrictive Covenant.
 
(a) Restrictive Covenant. Employee acknowledges and recognizes the highly
competitive nature of the businesses of Employer and its affiliates and
accordingly agrees as follows:
 
6

--------------------------------------------------------------------------------


 
(i) During the term of Employee’s employment and, for a period of one year
following the date Employee ceases to be employed by Employer (the “Restricted
Period”), Employee will not, whether on Employee’s own behalf or on behalf of or
in conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with Employer; the business of any client or prospective client:
 
A. with whom Employee had personal contact or dealings on behalf of Employer
during the one year period preceding Employee’s termination of employment;
 
B. with whom employees reporting to Employee had had personal contact or
dealings on behalf of Employer during the one year immediately preceding
Employee’s termination of employment; or
 
C. for whom Employee had direct or indirect responsibility during the one year
immediately preceding Employee’s termination of employment.
 


(ii) During the Restricted Period, Employee will not directly or indirectly:
 
A. engage in any business that competes with the business of Employer or its
affiliates (including, without limitation, businesses which Employer or its
affiliates have specific plans to conduct in the future and as to which Employee
is aware of such planning) in any county of any state of the United States or a
comparable jurisdiction of Israel where Employer or its affiliates manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services (“Competitive Business”);
 
B. enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;
 
C. acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
 
D. interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between Employer or any
of its affiliates and customers, clients, suppliers or investors of Employer or
its affiliates.
 
(iii) Notwithstanding anything to the contrary in this Agreement, Employee may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of Employer or its affiliates which are publicly traded
on a national or regional stock exchange or on the over-the-counter market if
Employee (A) is not a controlling person of, or a member of a group which
controls, such Person and (B) does not, directly or indirectly, own five percent
(5%) or more of any class of securities of such Person.
 
7

--------------------------------------------------------------------------------


 
(iv) During the Restricted Period, Employee will not, whether on Employee’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:
 
A. Solicit or encourage any employee of Employer or its affiliates to leave the
employment of Employer or its affiliates; or
 
B.  hire any such employee who was employed by Employer or its affiliates as of
the date of Employee’s termination of employment with Employer, or who left the
employment of Employer or its affiliates coincident with, or within one year
prior to or after, the termination of Employee’s employment with Employer,
unless such employee has not been employed by Employer for a period of six
months.
 
(b) Remedies for Breach of Restrictive Covenant. Employee acknowledges that the
restrictions contained in Section 5 (Confidentiality and Loyalty) and Section 7
(Restrictive Covenant) of this Agreement are reasonable and necessary for the
protection of the legitimate business interests of Employer, that any violation
of these restrictions would cause substantial injury to Employer and such
interests, that Employer would not have entered into this Agreement with
Employee without receiving the additional consideration offered by Employee in
binding himself to these restrictions and that such restrictions were a material
inducement to Employer to enter into this Agreement. Employee further
acknowledges that a portion of his salary and benefits is paid to him in
consideration for the obligations contained in Sections 5 and 7 of this
Agreement. By signing below Employee represents that his execution and
performance of his obligations under this Agreement will not violate any
agreement to which he is a party or by which he is bound or any applicable law
or equity principle, and agree to maintain such non violation. In the event of
any violation or threatened violation of these restrictions, Employer, in
addition to and not in limitation of, any other rights, remedies or damages
available to Employer under this Agreement or otherwise at law or in equity,
shall be entitled to preliminary and permanent injunctive relief to prevent or
restrain any such violation by Employee and any and all persons directly or
indirectly acting for or with him, as the case may be.
 
(c) Enforceability. It is expressly understood and agreed that although Employee
and Employer consider the restrictions contained in this Section 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Employee, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it unenforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
Section 8. General Provisions.
 
(a) Successors; Assignment. This Agreement shall be binding upon and inure to
the benefit of Employee, Employer and his and its respective personal
representatives, successors and assigns, and any successor or assign of Employer
shall be deemed the “Employer” hereunder. Employer shall require any successor
to all or substantially all of the business and/or assets of Employer, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance satisfactory to
Employee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as Employer would be required to perform if no
such succession had taken place.
 
8

--------------------------------------------------------------------------------


 
(b) Entire Agreement; Modifications. This Agreement constitutes the entire
agreement between the parties respecting the subject matter hereof, and
supersedes all prior negotiations, undertakings, agreements and arrangements
with respect thereto, whether written or oral. Except as otherwise explicitly
provided herein, this Agreement may not be amended or modified except by written
agreement signed by Employee and Employer.
 
(c) Enforcement and Governing Law. The provisions of this Agreement shall be
regarded as divisible and separate; if any of said provisions should be declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. This
Agreement shall be construed and the legal relations of the parties hereto shall
be determined in accordance with the laws of the Israel without reference to the
law regarding conflicts of law.
 
(d) Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party, shall be deemed a waiver of any similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.
 
(e) Notices. Notices pursuant to this Agreement shall be in writing and shall be
deemed given when received; and, if mailed, shall be mailed by Israeli
registered or certified mail, return receipt requested, postage prepaid; and if
to Employer, addressed to the principal headquarters of Employer, attention:
President, or, if to Employee, to his home address set forth below Employee’s
signature on this Agreement, or to such other address as the party to be
notified shall have given to the other.
 
(f) Good Faith. The parties will deal with each other in good faith with respect
to this Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         MODIGENETECH LTD.    
EMPLOYEE
       
By:  /s/ Shai Novik  

--------------------------------------------------------------------------------

   
/s/ Eyal Fima 

--------------------------------------------------------------------------------

   
Title: President   
   
Address:
               

 
10

--------------------------------------------------------------------------------



Exhibit A




NOTIFICATION TO EMPLOYEE OF EMPLOYMENT CONDITIONS




Date: January 21, 2006





1.
Name of Employer: ModigeneTech Ltd.
Legal Entity: Private Company
Identification Number: 51- 3105205
Address: 3 Meir Weisgal Street, Building #3, Science Park, Nes-Ziona, Israel

 
Name of Employee: Eyal Fima
Identification Number: 58432790
Address: 30, Hanoch Albek st. Beer-Sheva, 84833, Israel



2.
Date of Commencement of Employment: November 16, 2005

Term of Employment: Employment is for one year period.


3.
Main Responsibilities of Employee: All managerial activities related to
directing the product development of the company



4.
Name of Employee’s direct supervisor or direct supervisor’s title: the Company’s
Chief Executive Officer.




5.
The basis upon which Employee’s salary is made: monthly.



6.
Employee’s salary is set in accordance with the following:

 
The aggregate fixed payment (gross) to be made to Employee in accordance with
the Base Salary is 25000 NIS. All payments to be made to Employee as
compensation are as follows:


Fixed Payments
 
Non Fixed Payments
Payment Type
 
Timing of payment
 
Payment Type
 
Timing of payment
Salary (gross) NIS _25000 (inclusive of all such payments that the Company is
required to pay under any applicable law)
 
In accordance with the Company’s normal payroll procedures but no later than the
9th day of each month.
                     
Recreation Pay (Dmei Havraa)
 
Once a year in accordance with applicable law
       

 
7.
Employee’s working week shall consist of 43 hours. As the position in the
Company requires a special degree of personal trust, Employee may be required to
work overtime and on days of rest.

 
11

--------------------------------------------------------------------------------


 
8. The rest days are Friday and Saturday.


9.
Employee declares and agrees that Employer’s rules and regulations, as shall be
adjusted from time to time by Employer in its sole discretion, shall apply to
Employee’s employment with Employer and shall be part of the terms and
conditions of Employee’s employment with Employer.



10.
Payment of Social Benefits to which Employee will be entitled (percentage of
salary and supplements)*, **:



Payment Type
 
The institution to whom payment is made and name of the plan
 
Payment by Employee (in percentage)
 
Payment by Employer (in percentage)
 
Payment Commencement Date
Managers Insurance Policy
 
 
 
 
Education Fund
 
________
 
 
 
 
 
 
________
 
5%
 
 
 
 
 
 
2.5%
 
13 1/3% (8 1/3% for severance pay and 5% for pension benefits) and up to 2.5%
for disability insurance
 
7.5%
 
 
Nov16, 2005____,
 
 
 
 
 
 
Jan. 1st_____,2006

 
11.
Employer is not, nor is an association that Employer belongs to, a party to a
collective agreement that address the employment terms of Employee.

 
This notification is not an employment agreement, but rather an Employer
notification regarding the main terms and conditions of Employee’s employment
with Employer; this notification is without prejudice to Employee’s rights
pursuant to applicable law, any extension order, any collective agreement and
his/her employment agreement.


SIGNATURE OF EMPLOYER:
DATE:
   
/s/Shai Novik
     
SIGNATURE OF EMPLOYEE:
DATE:
   
/s/ Eyal Fima
 

 
12

--------------------------------------------------------------------------------

